DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 24- 25, 32- 33, 40- 41, 45-49 are rejected under 35 U.S.C. 103 as being unpatentable over Althorpe (US 2017/0360092) in view of Bleloch (US 2015/0320116).
Althorpe teaches a mouthpiece (cartridge 20) for a vapor provision device having a length direction corresponding to a direction of insertion of the vapor provision device into a mouth of a user, a width direction corresponding to a direction along a lip- line of the user, and a depth direction corresponding to an opening direction of lips of the user, the mouthpiece comprising:
first and second opposing faces providing surfaces onto which lips of the user can be placed (walls of cartridge 20, [0066]) and an exit hole (outlet 25) located between the first and second opposing faces ([0045]), wherein the first and second opposing faces of the mouthpiece form outer walls of a reservoir (22) for a liquid within the vapor provision device ([0068] — [0070]);
said reservoir for a liquid within the vapor provision device ([0040], fig. 2A);
wherein an upper portion of the cartridge provides the mouthpiece (24), and the first and second opposing faces of the mouthpiece form outer walls of the reservoir (figs. 3- 4, figs. 8 - 9, [0071] -[0072], show an alternative embodiment where two outlet conduits 28’ are formed through the mouthpiece with the reservoir surrounding the conduits, dashed are represents reservoir 22 though not labeled in fig. 8. Figure 9 shows a three-dimensional rendering of the alternative embodiment where the external sides of the mouthpiece form the outer walls of the reservoir. This rendering would make it obvious to one of ordinary skill in the art that the reservoir illustrated in all the other embodiments is not merely a slice of the circular cartridge (as rendered in two-dimensions) but that the reservoir spans at least some portion of the inner circumference of the mouthpiece cartridge. Therefore, it would be obvious to one of ordinary skill in the art at the time of filing that the upper and lower sides of the mouthpiece form the outer walls of the reservoir because the reservoir is formed within the walls of the cartridge and the mouthpiece is the outer walls of the cartridge);
the mouthpiece further comprising a channel (outlet conduit 28) located between the first and second opposing faces ([0070]), the channel extending in the width direction and having an indentation (stop 77) in the length direction, wherein the exit hole is located in the channel ([0068]);
Althorpe, however, teaches where the first and second opposing faces are parallel to each other and is therefore silent to the shape wherein the first and second opposing faces are substantially planar and inclined towards one another with respect to the length direction.
However Bleloch, considered analogous art in the field of electronic smoking devices, teaches a comparable mouthpiece (117) comprising first and second opposing faces providing surfaces onto which lips of the user can be placed that are substantially planar (top face) and concave upward, or convex downward (bottom face), towards one another with respect to the length direction (fig. 1); where the exit hole is located where the first and second opposing faces are closest together.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to the first and second opposing faces inclined towards one another since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one would have been motivated to select the shape as disclosed by Bleloch for the purpose of restricting airflow in a way that improves the user’s smoking experience.
Further, Bleloch teaches where the shape of the mouthpiece can improve the user’s experience by changing the resistance to draw through the device ([0054]). That is to say, Bleloch teaches where the incline of the mouthpiece first and second opposing sides are a result effective variable on the user’s resistance to draw. It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the optimal incline angle between the first and second opposing faces since it has been’ held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to select an angle of inclination in a range of 5 degrees to 25 degrees for the purpose of delivering the optimal smoking airflow experience to the user.
Further, the combination of Althorpe in view of Bleloch is silent to the exact size of the mouthpiece. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select a span of the channel to be within the claimed range since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the channel to be in the range of 2mm to 10mm in order to provide a comfortable mouthpiece and sufficient airflow through the device to provide enough aerosol material to the user.

Claims 26-28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Althorpe (US 2017/0360092) in view of Bleloch (US 2015/0320116) and further in view of de Kruijf (US 2016/0279354).
The combination of Althorpe in view of Bleloch is silent to the exact size of the mouthpiece and is thus silent to where:
a width of the first and second opposing faces is at least 20mm;
a length of the first and second opposing faces is within a range of 8mm to 24mm
a width of the first and second opposing faces is at least 30%, greater than the length of the opposing faces; and
the channel extends for a distance of at least 6mm in the width direction.
However de Kruijf, considered analogous art in the field of aerosol delivery devices, teaches a comparable mouthpiece having the measurements within the claimed ranges ([0041] - [0046]). de Kruif further teaches where the size of the mouthpiece can impact where in the mouth and throat of the user the aerosolized material is deposited during use, and where specific areas are useful for the delivery of different medicine ([0038]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to change the shape of the mouthpiece of the aerosol delivery device since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One of ordinary skill in the art at the time of the invention would have been motivated to scale the size of the mouthpiece to be within the claimed range in order to provide directed and optimal delivery of the aerosol formula to the user.

Claims 29 -31, 36- 39, and 42- 44 are rejected under 35 U.S.C. 103 as being unpatentable over Althorpe (US 2017/0360092) in view of Bleloch (US 2015/0320116) and further in view of Pentafragas (US 2010/0154798).
The combination of Althorpe in view of Bleloch teaches the claimed invention teaches an alternative embodiment to the claimed shape of the mouthpiece, and therefore is silent to where:
each of the first and second opposing faces has a continuously curved section adjacent the exit hole of the mouthpiece, wherein the curved section lies substantially within the plane defined by the length direction and the width direction;
the first and second opposing faces are slightly concave along the width and the length directions;
the curved section is substantially parallel to the width direction adjacent the exit hole of the mouthpiece, and the curved section extends for an angle of at least 30 degrees towards the length direction on either side of the exit hole;
a radius of curvature of the curved section is at least 8mm;
each of the first and second opposing faces has a width which is greater than a length;
at least one of the width of the first and second opposing faces is at least 20mm, the length of the first and second opposing faces is within a range of 8mm to 24mm, or the width of the first and second opposing faces is at least 30%, greater than the length of the first and second opposing faces;
the first and second opposing faces each have a curved perimeter without corners.
However Pentafragas, considered analogous art in the field of aerosol delivery devices, teaches a comparable mouthpiece having the claimed structural configuration ([0010] — [0011], [0021], fig. 1), where the particular mouthpiece shape reduces the accumulation of aerosolized material accumulation along the inner walls of the mouthpiece while providing an optimal airflow through the device.
Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the shape disclosed by Pentafragas since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination. Further, one of ordinary skill in the art at the time the invention was filed would have been motivated to select the shape of the continuously curved, converging opposing planes for the purpose of providing a comfortable mouthpiece for the user while delivering sufficient aerosol flow during use.
Further, it would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the mouthpiece of the aerosol delivery device since such a modification would involve only a mere change in size of a component. Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. One would have been motivated to scale the size of the mouthpiece to be within the claimed ranged in order to provide directed and optimal delivery of the aerosol formula to the user.

Claims 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Althorpe (US 2017/0360092) in view of Bleloch (US 2015/0320116); and further in view of Chung (US 2015/0257446).
The combination of Althorpe in view of Bleloch teaches the claimed invention but teaches an alternative embodiment where the channel is substantially linear and is therefore silent to where the channel has an approximately U-shaped profile.
However Chung, considered analogous art in the field of electronic cigarettes, teaches a comparable device having a comparable mouthpiece (20) and a channel (34) extending in a width direction where the channel is substantially U-shaped (fig. 8, [0064]). Chung teaches
where this particular arrangement allows for cleaning of the smoke through a water bath (89) which delivers a purified vapor to the user.
It would be obvious to one of ordinary skill in the art at the time of filing to consider the embodiments of the mouthpiece of Chung in combination with that of Althorpe and Bleloch for the purpose of providing the user with a purified smoking experience. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to change the shape of the channel to deliver a similar benefit. Further, it is widely understood in the art of smoking devices that a tortuous path for airflow improves the smoke quality by eliminating tars and particles in the vapor.

Response to Arguments
Applicant's arguments filed 4/21/22 have been fully considered but they are not persuasive. 
Regarding the argument that the mouthpiece and the reservoir are two distinct structures in both Althorpe and Bleloch, and the mouthpiece does not form the outer walls of the reservoir, but rather the reservoir is disposed on the opposite end of the device from the mouthpiece as shown in Fig. 2A, the Examiner respectfully disagrees. Althorpe, (figs. 3- 4, figs. 8 - 9, [0071] -[0072]), shows an alternative embodiment where two outlet conduits 28’ are formed through the mouthpiece with the reservoir surrounding the conduits, dashed are represents reservoir 22 though not labeled in fig. 8. Figure 9 shows a three-dimensional rendering of the alternative embodiment where the external sides of the mouthpiece form the outer walls of the reservoir. This rendering would make it obvious to one of ordinary skill in the art that the reservoir illustrated in all the other embodiments is not merely a slice of the circular cartridge (as rendered in two-dimensions) but that the reservoir spans at least some portion of the inner circumference of the mouthpiece cartridge). Therefore, it would be obvious to one of ordinary skill in the art at the time of filing that the upper and lower sides of the mouthpiece form the outer walls of the reservoir because the reservoir is formed within the walls of the cartridge and the mouthpiece is the outer walls of the cartridge. 
Regarding the argument that Bleloch teaches the first and second opposing faces are substantially planar or concave and inclined towards one another with respect to the length direction, but this is incorrect since the upper face of the mouthpiece is planar while the lower face of the mouthpiece is convex, and amended claims 24 and 28 require that the two opposing faces are substantially planar or concave and inclined towards one another with respect to the length direction, the Examiner respectfully disagrees. Modified Althorpe teaches a mouthpiece (117) comprising first and second opposing faces providing surfaces onto which lips of the user can be placed that are substantially planar (top face) and concave upward, or convex downward (bottom face), towards one another with respect to the length direction (Bleloch, fig. 1). 
Regarding the argument that the configuration in Bleloch does not produce a pulling sensation, but rather variants can be designed to do this, the Examiner respectfully disagrees. Forming a pulling sensation is not a claimed limitation. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160345626 teaches an e cigarette with a fluid reservoir (53) in the mouthpiece (21) wherein the mouthpiece has opposing faces which are both substantially planar (Fig. 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662. The examiner can normally be reached Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747